 

Exhibit 10.02

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date:  _________ ____, 2016  $_______________

 

SENIOR SECURED CONVERTIBLE DEBENTURE

DUE MAY 27, 2021

 

THIS SENIOR SECURED CONVERTIBLE DEBENTURE is one of a series of duly authorized
and validly issued Senior Secured Convertible Debentures of Discovery Energy
Corp., a Nevada corporation, (the “Company”), having its principal place of
business at One Riverway Drive, Suite 1700, Houston, Texas 77056, designated as
its Senior Secured Convertible Debentures due May 27, 2021 (this debenture, the
“Debenture” and, collectively with the other debentures of such series, the
“Debentures”).

 

FOR VALUE RECEIVED, Company promises to pay to ________________, a
__________________ ______________ or its registered assigns (the “Holder” and
collectively with the holders of the other Debentures, the “Holders”), or shall
have paid pursuant to the terms hereunder, the principal sum of $_______________
on May 27, 2021 (the “Maturity Date”) or such earlier date as this Debenture is
required or permitted to be repaid as provided hereunder, and to pay interest to
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture in accordance with the provisions hereof.  This Debenture is
subject to the following additional provisions:

 

Section 1.          Definitions.  For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement (as
defined below) and (b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

 

“Annual License Milestone Compliance Certificate” shall have the meaning set
forth in Section 8(a)(x).

 

 

 

 

“Bankruptcy Event” means any of the following events: (a) Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to Company
or any Significant Subsidiary thereof, (b) there is commenced against Company or
any Significant Subsidiary thereof any such case or proceeding that is not
dismissed within 20 days after commencement, (c) Company or any Significant
Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief
or other order approving any such case or proceeding is entered, (d) Company or
any Significant Subsidiary thereof seeks or suffers any appointment of any
administrator, receiver, custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 20 calendar days after such
appointment, (e) Company or any Significant Subsidiary thereof makes a general
assignment for the benefit of creditors, (f) Company or any Significant
Subsidiary thereof calls a meeting of its creditors or makes application to a
court to call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts, (g) Company or any Significant
Subsidiary becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due or (h)
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of Company, by contract or otherwise) of in excess of 50% of the voting
securities of the Company (other than by means of conversion or exercise of the
Debentures and the Securities issued together with the Debentures), (b) Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with Company and, after giving effect to such transaction, the
stockholders of Company immediately prior to such transaction own less than 50%
of the aggregate voting power of Company or the successor entity of such
transaction, (c) Company sells or transfers all or substantially all of its
assets to another Person and the stockholders of Company immediately prior to
such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof) or (e) the
execution by Company of an agreement to which Company is a party or by which it
is bound, providing for any of the events set forth in clauses (a) through (d)
above.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

 

“Debenture Register” shall have the meaning set forth in Section 2(b).

 

 - 2 - 

 

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of Company, provided that any such issuance shall only
be to a Person (or to the equityholders of a Person) which is, itself or through
its subsidiaries, an operating company or an owner of an asset (including, but
not primarily, securities) in a business synergistic with the business of
Company and shall provide to Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, provided that such agreements
have not been amended since the date of this Agreement to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

 

“Holder Optional Redemption” shall have the meaning set forth in Section 6(a).

 

“Holder Optional Redemption Date” shall have the meaning set forth in Section
6(a).

 

“Holder Optional Redemption Notice” shall have the meaning set forth in Section
6(a).

 

“Holder Optional Redemption Notice Date” shall have the meaning set forth in
Section 6(a).

 

“Interest Settlement Date” shall have the meaning set forth in Section 2(a)(i).

 

“Majority Holders” means, at any time, one or more Holders holding over fifty
percent (50%) in outstanding principal amount of the Debentures at such time.

 

“Mandatory Default Amount” means the sum of (a) 100% of the outstanding
principal amount of this Debenture, (b) 100% of the accrued and unpaid interest
hereon and (c) 100% of the interest on the outstanding principal amount of this
Debenture which would have been payable under Section 2(a) between the date of
the relevant Event of Default and the Maturity Date, plus all other amounts,
costs, expenses and liquidated damages due in respect of this Debenture.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Optional Redemption Amount” means the sum of (a) 120% of the then outstanding
principal amount of the Debenture and 100% of accrued and unpaid interest on the
outstanding principal amount of this Debenture, plus (b) all liquidated damages
and other amounts due hereunder in respect of the Debenture.

 

 - 3 - 

 

 

“Original Issue Date” means the date of the first issuance of the first
Debenture, regardless of any transfers of any Debenture and regardless of the
number of instruments which may be issued to evidence all such Debentures.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Debentures,
(b) indebtedness incurred in connection with any inventory financing transaction
and any refinancing or modification of the terms thereof; provided, that such
financing is secured only by inventory, (c) any indebtedness permitted pursuant
to the definition of Permitted Lien, (d) any indebtedness that has been
expressly subordinated in right of payment to the indebtedness under the
Debentures, provided that the terms of such subordination have been approved by
Majority Holders, (e) the Liberty Debt and Shareholder Debt and (f) Capital
Raises provided by Original Purchaser following the exercise of its Right of
First Offer (as defined in the Purchase Agreement).

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of Company’s business, and which
(x) do not individually or in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of the Company and its consolidated Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien, (c) Liens incurred by banks and other
financial institutions on deposit and securities accounts and other accounts
with such banks or financial institutions not to exceed $100,000 at any time,
(d) purchase money security interest in equipment (including capital leases),
(e) Liens securing judgments for the payment of money not constituting an Event
of Default and (f) Liens incurred in connection with indebtedness referred to in
clause (a) or (b) of Permitted Indebtedness.

 

“Petroleum Exploration License” means that certain Petroleum Exploration License
issued to Australian Subsidiary by the Energy Resource Division of the
Department for Manufacturing, Innovation, Trade, Resources and Energy on October
26, 2012, otherwise referred to as PEL 512.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
27, 2016 among Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Purchase Right” shall have the meaning set forth in Section 5(c).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of May 27, 2016 among Company and the original Holders, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by Holder as provided for in the Registration Rights
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

 - 4 - 

 

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Shareholder Debt” means that certain Indebtedness (a) payable to Keith D.
Spickelmier in the aggregate principal amount of $96,200.00, (b) payable to
William Begley in the aggregate principal amount of $33,153.00, and (c) payable
to EMTEECO Holdings Ltd. in the aggregate principal amount of $17,000.00, each
as of the Closing Date.

 

“Successor Entity” shall have the meaning set forth in Section 5(d).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board or the
OTCQB over-the-counter bulletin board service maintained by OTC Markets Group
Inc. (or any successors to any of the foregoing).

 

Section 2.          Interest and Prepayment.

 

a)            Interest.

 

i.            So long as no Event of Default has occurred and is continuing, the
aggregate unconverted and then outstanding principal amount of this Debenture
shall accrue interest from the Original Issue Date at the rate of eight percent
(8%) per annum, compounded quarterly, which accrued interest shall be added to
the outstanding principal balance of this Debenture on the last day of each
calendar quarter (each such date, an “Interest Settlement Date”) (or, if such
Interest Settlement Date is not a Business Day, on the immediately succeeding
Business Day) and shall thereafter itself, as part of the principal balance,
accrue interest at the rate set forth above, compounding quarterly on each
Interest Settlement Date. All such accrued interest added to the principal
balance of this Debenture pursuant to the immediately preceding sentence shall
be payable on the same terms and subject to the same conditions set forth
herein.

 

ii.         Notwithstanding the foregoing clause (i), Company may provide
Purchaser with written notice (each, a “Cash Pay Notice”) of its intent to pay
all or a portion of the interest which would otherwise accrue on the next
succeeding Interest Settlement Date in cash. Any Cash Pay Notice shall be
delivered at least ten (10) Business Days prior to the applicable Interest
Settlement Date and shall be irrevocable.

 

iii.         Upon the occurrence and during the continuance of an Event of
Default, the aggregate unconverted and then outstanding principal amount of this
Debenture shall accrue interest at the rate of twelve percent (12%) per annum
and otherwise shall accrue and/or be paid in cash consistent with clauses (i)
and (ii) above.

 

b)            Interest Calculations. Interest shall be calculated on the basis
of a 365-day year, and shall accrue daily commencing on the Original Issue Date
until payment in full of the outstanding principal, together with all accrued
and unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made.  Interest shall cease to accrue with respect to any
principal amount converted, provided that Company actually delivers the
Conversion Shares within the time period required by Section 4(c)(ii)
herein.  Interest hereunder will be paid to the Person in whose name this
Debenture is registered in the records of Company regarding registration and
transfers of this Debenture (the “Debenture Register”).

 

 - 5 - 

 

 

c)            Prepayment.  Except as otherwise set forth in this Debenture,
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of Holder.

 

Section 3.          Registration of Transfers and Exchanges.

 

a)            Different Denominations. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by Holder surrendering the same.  No service charge
will be payable for such registration of transfer or exchange.

 

b)            Investment Representations. This Debenture has been issued subject
to certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c)            Reliance on Debenture Register. Prior to due presentment for
transfer to Company of this Debenture, Company and any agent of Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither Company nor any such agent shall be affected by notice to
the contrary.

 

Section 4.          Conversion.

 

a)            Voluntary Conversion. This Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of Holder, at any
time and from time to time. Holder shall effect conversions by delivering to
Company a Notice of Conversion, the form of which is attached hereto as Annex A
(each, a “Notice of Conversion”), specifying therein the principal amount of
this Debenture to be converted and, if Holder determines in its sole discretion
to convert such accrued and unpaid interest (or a portion thereof), the amount
of accrued and unpaid interest thereon to be converted and the date on which
such conversion shall be effected; provided that Holder may only convert the
portion of the accrued interest that corresponds to the principal being
converted (such date, the “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder.  To effect conversions
hereunder, Holder shall not be required to physically surrender this Debenture
to Company unless the entire principal amount of this Debenture, plus all
accrued and unpaid interest thereon, has been so converted or otherwise been
repaid to Holder. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
principal amount converted in such conversion.   Holder and Company shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s).   Company may deliver an objection to any Notice of Conversion
within two (2) Business Days of delivery of such Notice of Conversion.  In the
event of any dispute or discrepancy, the records of Holder shall be controlling
and determinative in the absence of manifest error. Holder, and any assignee by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture may be
less than the amount stated on the face hereof.

 

b)            Conversion Price.  The Conversion Price in effect on any
Conversion Date shall be equal to $0.16 and shall be subject to adjustment as
provided in Section 5 (the “Conversion Price”).

 

 - 6 - 

 

 

c)            Mechanics of Conversion.

 

i.            Conversion Shares Issuable Upon Conversion of Debenture.  The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the sum of (a) the
outstanding principal amount of this Debenture to be converted plus (b) any
accrued and unpaid interest on the principal amount of this Debenture to be
converted, by (y) the Conversion Price.

 

ii.         Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), Company
shall deliver, or cause to be delivered, to Holder a certificate or certificates
representing the Conversion Shares which, on a Legend Removal Qualification
Event shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this
Debenture. If (i) there is an effective registration statement permitting the
issuance of Conversion Shares to or resale of the Conversion Shares by Holder or
(ii) following the six month anniversary of the Original Issue Date, the
Conversion Shares are eligible for sale under Rule 144 without volume or
manner-of-sale restrictions and as of such date Company is in compliance with
the current public information required under Rule 144 as to such Conversion
Shares, Company shall deliver any certificate or certificates required to be
delivered by Company under this Section 4(c) by causing such certificates to be
transmitted by the Transfer Agent to the Holder by crediting the account of
Holder’s designated brokerage firm with The Depository Trust Company through its
Deposit or Withdrawal at Custodian (“DWAC”) system if Company is then a
participant in such system or another established clearing corporation
performing similar functions.

 

iii.         Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not credited to the account of
Holder’s broker with The Depository Trust Company through its DWAC system or
another established clearing corporation performing similar functions, if
Company is then a participant in any such system, or delivered to or as directed
by Holder by the Share Delivery Date, Holder shall be entitled to elect by
written notice to Company at any time on or before such crediting or its receipt
of such certificate or certificates, to rescind such Conversion, in which event
Company shall promptly return to Holder any original Debenture delivered to
Company and Holder shall promptly return to Company the Common Stock
certificates (or any shares of Common Stock received electronically) issued to
Holder pursuant to the rescinded Conversion Notice.

 

 - 7 - 

 

 

iv.         Obligation Absolute; Partial Liquidated Damages.  Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by Holder to enforce the same, any waiver
or consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by Holder or any other Person of any obligation to Company (other than
Holder’s obligations hereunder with respect to the conversion, including the
delivery of a Notice of Conversion) or any violation or alleged violation of law
by Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of Company to Holder in connection with
the issuance of such Conversion Shares; provided, however, that such delivery
shall not operate as a waiver by Company of any such action Company may have
against Holder.  In the event Holder shall elect to convert any or all of the
outstanding principal amount hereof, Company may not refuse conversion based on
any claim by Company or any Affiliate thereof that Holder or anyone associated
or affiliated with Holder has been engaged in any violation of law, agreement or
for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for benefit
of the Holder in the amount of 150% of the outstanding principal amount of this
Debenture, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to Holder to the extent it obtains
judgment.  In the absence of such injunction, Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion.  If Company
fails when required hereunder for any reason to deliver to Holder such
certificate or certificates pursuant to Section 4(c)(ii) by the third Trading
Day following the Share Delivery Date, the Company shall pay to Holder, in cash,
as liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $5 per Trading Day (increasing to $10 per Trading Day on the
fifth (5th) Trading Day after such liquidated damages begin to accrue) for each
Trading Day commencing on the third Trading Day after such Share Delivery Date
until such certificates are delivered or Holder rescinds such conversion.
Nothing herein shall limit Holder’s right to pursue actual damages (provided
such damages may be reduced by the payments previously made hereunder) or
declare an Event of Default pursuant to Section 8 hereof for Company’s failure
to deliver Conversion Shares within the period specified herein and Holder shall
have the right to pursue all remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to Holder, if Company
fails for any reason to deliver to Holder such certificate or certificates by
the Share Delivery Date pursuant to Section 4(c)(ii), and if after such Share
Delivery Date Holder is required by its brokerage firm to purchase (in an open
market transaction or otherwise), or Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by Holder
of the Conversion Shares which Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then Company shall
(A) pay in cash to Holder (in addition to any other remedies available to or
elected by Holder) the amount, if any, by which (x) Holder’s total purchase
price (including any brokerage commissions) for the Common Stock so purchased
exceeds (y) the product of (1) the aggregate number of shares of Common Stock
that Holder was entitled to receive from the conversion at issue multiplied by
(2) the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of Holder, either reissue (if surrendered) this Debenture in a principal
amount equal to the principal amount of the attempted conversion (in which case
such conversion shall be deemed rescinded) or deliver to Holder the number of
shares of Common Stock that would have been issued if Company had timely
complied with its delivery requirements under Section 4(c)(ii). For example, if
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of this Debenture with respect
to which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, Company shall be
required to pay Holder $1,000. Holder shall provide Company written notice
indicating the amounts payable to Holder in respect of the Buy-In and, upon
request of Company, evidence of the amount of such loss. Nothing herein shall
limit Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.

 

 - 8 - 

 

 

vi.         Reservation of Shares Issuable Upon Conversion. Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than Holder (and any other holder of the Debentures),
not less than such aggregate number of shares of the Common Stock as shall
(subject to the terms and conditions set forth in the Purchase Agreement) be
issuable (taking into account the adjustments and restrictions of Section 5)
upon the conversion of the then outstanding principal amount of this Debenture
and payment of interest hereunder. Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public resale in
accordance with such Registration Statement (subject to Holder’s compliance with
its obligations under the Registration Rights Agreement).

 

vii.         Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture.  As to
any fraction of a share which Holder would otherwise be entitled to purchase
upon such conversion, Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

viii.         Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Debenture shall be made without charge to
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that, Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Debenture so
converted and Company shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to Company the amount of such tax or shall have
established to the satisfaction of Company that such tax has been paid.

 

Section 5.          Certain Adjustments.

 

a)            Stock Dividends and Stock Splits.  If Company, at any time while
this Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by Company upon conversion
of, or payment of interest on, the Debentures), (ii) subdivides outstanding
shares of Common Stock into a larger number of shares, (iii) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares or (iv) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of
Company) outstanding immediately before such event, and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

 - 9 - 

 

 

b)            Subsequent Equity Sales. If, at any time while this Debenture is
outstanding, Company or any Subsidiary, as applicable, sells or grants any
option to purchase or reprices or reduce the conversion or exercise price of any
outstanding Securities, grants any right to reprice, or otherwise disposes of or
issues, any Common Stock or Common Stock Equivalents entitling any Person to
acquire shares of Common Stock at an effective price per share that is lower
than the then Conversion Price, other than in connection with any Common Stock
Equivalents outstanding on the Original Issue Date (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. If Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, Company shall be deemed to have
issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. Company
shall notify Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
5(b), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”). For purposes of clarification, whether or not
Company provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon
the occurrence of any Dilutive Issuance, Holder is entitled to receive a number
of Conversion Shares based upon the Base Conversion Price on or after the date
of such Dilutive Issuance, regardless of whether Holder accurately refers to the
Base Conversion Price in the Notice of Conversion.

 

c)            Subsequent Rights Offerings.  If Company, at any time while this
Debenture is outstanding, shall issue rights, options or warrants to all holders
of Common Stock (and not to Holder) entitling them to subscribe for or purchase
shares of Common Stock (the “Purchase Rights”), then, upon any conversion of
this Debenture, Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights that Holder could have
acquired if Holder had held the number of Conversion Shares issued upon such
conversion of this Debenture immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.

 

d)            Pro Rata Distributions. If Company, at any time while this
Debenture is outstanding, shall distribute to all holders of Common Stock (and
not to Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (a “Distribution”), then, upon any conversion of this
Debenture, Holder shall be entitled to participate in such Distribution to the
same extent that Holder would have participated therein if Holder had held the
number of Conversion Shares issued upon such conversion of this Debenture
immediately before the date on which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution.

 

 - 10 - 

 

 

e)            Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of Company with or into another
Person, (ii) Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of 50% or more of the outstanding
Common Stock, (iv) Company, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (v) Company, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Debenture is
convertible immediately prior to such Fundamental Transaction.  For purposes of
any such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Transaction.  Company shall cause any successor entity in a Fundamental
Transaction in which Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of Company under this Debenture and the
other Transaction Documents (as defined in the Purchase Agreement) in accordance
with the provisions of this Section 5(d) pursuant to written agreements in form
and substance reasonably satisfactory to Holder and approved by Holder (without
unreasonable delay) prior to such Fundamental Transaction and shall, at the
option of the holder of this Debenture, deliver to Holder in exchange for this
Debenture a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Debenture which is
convertible for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon conversion of this Debenture (without regard to
any limitations on the conversion of this Debenture) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Debenture immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to Holder. Upon the occurrence of any such Fundamental Transaction,
the Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Debenture
and the other Transaction Documents referring to “Company” shall refer instead
to the Successor Entity), and may exercise every right and power of Company and
shall assume all of the obligations of Company under this Debenture and the
other Transaction Documents with the same effect as if such Successor Entity had
been named as Company herein.

 

e)            Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Company) issued and
outstanding.

 

 - 11 - 

 

 

f)            Notice to Holder.

 

i.            Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, Company shall within 10
calendar days of such adjustment deliver to Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

ii.         Notice to Allow Conversion by Holder.  If (A) Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock, (C) Company shall authorize the granting to all holders of the
Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which
Company is a party, any sale or transfer of all or substantially all of the
assets of Company, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) Company shall authorize
the voluntary or involuntary dissolution, liquidation or winding up of the
affairs of Company, then, in each case, Company shall cause to be filed at each
office or agency maintained for the purpose of conversion of this Debenture, and
shall cause to be delivered to Holder at its last address as it shall appear
upon the Debenture Register, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding Company or any of its
Subsidiaries, Company shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K.   Holder shall remain entitled to
convert this Debenture during the 20-day period commencing on the date of such
notice through the effective date of the event triggering such notice except as
may otherwise be expressly set forth herein.

 

Section 6.          Redemption.

 

a)            Optional Redemption at Election of Holder. Subject to the
provisions of this Section 6, at any time after either (i) the date Company
announces a Change of Control Transaction or (ii) the date Company or any
Subsidiary enters into an agreement providing for the sale of a material portion
of their respective assets, Holder may deliver a notice to Company (a “Holder
Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Holder Optional Redemption Notice Date”) of its irrevocable
election to cause Company redeem some or all of the then outstanding principal
amount of this Debenture for cash in an amount equal to the Optional Redemption
Amount on the later of (i) the 5th Trading Day following the Holder Optional
Redemption Notice Date or (ii) the date such applicable transaction triggering
such redemption right is consummated (such date, the “Holder Optional Redemption
Date” and such redemption, the “Holder Optional Redemption”). The Optional
Redemption Amount is payable in full on the Holder Optional Redemption Date. Any
Holder Optional Redemption shall be applied ratably to all Holders that submit a
Holder Optional Redemption based on their (or their predecessor’s) initial
purchases of Debentures pursuant to the Purchase Agreement. Company hereby
agrees to publicly disclose any Change of Control Transaction or entry into an
asset sale agreement which would trigger a redemption right hereunder within one
Trading Day from the date such agreement or transaction is entered into.

 

 - 12 - 

 

 

b)            Redemption Procedure.  The payment of cash pursuant to a Holder
Optional Redemption shall be payable on the applicable Holder Optional
Redemption Date.  If any portion of the payment pursuant to a Holder Optional
Redemption shall not be paid by Company by the Holder Optional Redemption Date,
interest shall accrue on the aggregate amount payable by Company at the Default
Rate until such amount is paid in full.

 

Section 7.          Negative Covenants. As long as any portion of this Debenture
remains outstanding, unless Holder shall have otherwise given prior written
consent, Company shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly:

 

a)            other than for the Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any Indebtedness;

 

b)            other than for Permitted Liens, enter into, create, incur, assume
or suffer to exist any Liens of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

c)            amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of Holder;

 

d)            repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents;

 

e)            repay, repurchase or offer to repay, repurchase or otherwise
acquire any Indebtedness using the proceeds of the Debentures issued on the
Closing Date;

 

f)         pay cash dividends or distributions on any equity securities of
Company;

 

g)            enter into any transaction with any Affiliate of Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of Company (even if less than a
quorum otherwise required for board approval);

 

h)            issue any additional Common Stock or securities of Company or any
of its Subsidiaries other than (i) pursuant to an Exempt Capital Raise; (ii) up
to 1,400,000 shares of Common Stock to employees and other service providers of
Company as compensation for services provided to Company provided that the issue
price for such Common Stock exceeds the then effective Conversion Price; (iii)
up to 1,150,895 shares of Common Stock to Liberty in partial payment of the
Liberty Debt pursuant to the terms of the Liberty Loan Documents or (iv)
issuance of stock options (or shares of Common Stock in exchange for such stock
options) pursuant to Company’s stock option plan in effect on the Closing Date;

 

i)         make any investments other than (i) investments in cash and/or cash
equivalents and (ii) investments by Company in the Australian Subsidiary;

 

 - 13 - 

 

 

j)         dissolve, liquidate, merge, consolidate or otherwise alter or modify
Company’s or any Subsidiaries’ corporate name, mailing address, principal place
of business, structure, status or existence or enter into or engage in any
operation or activity materially different from that presently conducted by
Company or such Subsidiary; make any substantial change in its executive
management, or form any Subsidiary;

 

k)        sell, lease, transfer or otherwise dispose of its properties, assets,
rights, licenses and franchises to any Person, except sales of production or
inventory in the ordinary course of its business or turn over the management of,
or enter a management contract with respect to, such properties, assets, rights,
licenses and franchises or enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real, personal
or mixed, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property; or

 

l)         enter into any agreement with respect to any of the foregoing.

 

Section 8.          Events of Default.

 

a)            “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

 

i.            any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to any
Holder of a Debenture, as and when the same shall become due and payable
(whether on an Interest Settlement Date, a Conversion Date or the Maturity Date
or by acceleration or otherwise), and solely with respect to payment of interest
in cash after delivery of a Cash Pay Notice such failure continues for three (3)
Trading Days after an Interest Settlement Date;

 

ii.         Company shall fail to observe or perform any other covenant or
agreement contained in a Transaction Document (other than (x) a breach by
Company of its obligations to deliver shares of Common Stock to Holder upon
conversion or a breach by Company of its obligations to deliver shares of Common
Stock to the holder of a Warrant upon exercise thereof which breaches are
addressed in clause (vii) below or (y) any failure by Company to observe or
perform any covenant or agreement contained in the Registration Rights
Agreement, except as set forth in clause (x) below) which failure, unless a cure
period is specifically provided with respect to such failure to observe or
perform, is not cured, if possible to cure, within the earlier to occur of (A) 4
Trading Days after notice of such failure sent by Holder or by any other Holder
to Company and (B) 7 Trading Days after Company has become or should have become
aware of such failure;

 

iii.         any representation or warranty made in this Debenture or any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to Holder
shall be untrue or incorrect in any material respect as of the date when made or
deemed made;

 

iv.         a Bankruptcy Event shall occur;

 

v.           Company or any Subsidiary shall default on any of its obligations
under (A) the Liberty Debt or (B) any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced, any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement that, in the case of this clause (B): (1) involves an
obligation greater than $75,000, whether such indebtedness now exists or shall
hereafter be created, and (2) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

 - 14 - 

 

 

vi.         Company shall be a party to any Change of Control Transaction or a
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
50% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);

 

vii.         Company shall fail for any reason to deliver certificates to Holder
prior to the third Trading Day after the Share Delivery Date pursuant to Section
4(c) or fail to deliver certificates to a holder of Warrants prior to the third
Trading Day after the Warrant Share Delivery Date (as defined in the Warrants)
or Company shall provide at any time notice to Holder, including by way of
public announcement, of Company’s intention to not honor requests for
conversions of any Debentures in accordance with the terms hereof or exercise of
the Warrants in accordance with the terms thereof;

 

viii.         any monetary judgment, writ or similar final process shall be
entered against Company, any Subsidiary or any of their respective property or
other assets for more than $75,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days;

 

ix.         Company fails to meet the current public information requirements
under Rule 144 in respect of the Underlying Shares for more than 10 consecutive
Trading Days;

 

x.         Company shall fail to pay when due any liquidated damages under the
Registration Rights Agreement as and when the same shall become due and payable
and such failure continues for 30 calendar days;

 

xi.            Company shall fail to deliver a certificate of a responsible
officer of Company (each such certificate, an “Annual License Milestone
Certificate”) to Purchaser at least 90 days prior to the required completion
date for each “minimum work requirement” to be completed under the Petroleum
Exploration License certifying (A) that Company has adequate funds to fulfill
the applicable annual minimum work requirement in accordance with the terms of
the Petroleum Exploration License; (B) that Company expects to be able to
fulfill the applicable annual minimum work requirement in accordance with the
terms of the Petroleum Exploration License and (C) as to other matters relating
to the Petroleum Exploration License as requested by Purchaser;

 

xii.         termination of the Petroleum Exploration License; or

 

xiii.         either (A) Company delivers an Annual License Milestone
Certificate which indicates a prospective non-compliance with the certifications
required by subclauses (A) and/or (B) in clause (xi) above or (B) Company fails
to meet any of the annual minimum work requirements set forth in the Petroleum
Exploration License.

 

 - 15 - 

 

 

b)            Remedies Upon Event of Default. If any Event of Default has
occurred and is continuing, the outstanding principal amount of this Debenture,
plus accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Majority
Holders’ election, immediately due and payable in cash at the Mandatory Default
Amount.  Commencing 5 calendar days after the occurrence of any Event of Default
that results in the eventual acceleration of this Debenture, interest on the
Mandatory Default Amount shall accrue at the Default Rate.  Upon the payment in
full of the Mandatory Default Amount, Holder shall promptly surrender this
Debenture to or as directed by Company.  In connection with such acceleration
described herein, Holder need not provide, and Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such acceleration may be rescinded and annulled by Holder at
any time prior to payment hereunder and Holder shall have all rights as a holder
of the Debenture until such time, if any, as Holder receives full payment
pursuant to this Section 8(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

Section 9.          Miscellaneous.

 

a)            Notices.  Any and all notices or other communications or
deliveries to be provided by Holder hereunder, including, without limitation,
any Notice of Conversion, shall be in writing and delivered personally, by
facsimile or email, or sent by an internationally recognized overnight courier
service, addressed to Company, set forth in the Purchase Agreement, or such
other facsimile number, email address or address as Company may specify for such
purposes by notice to Holder delivered in accordance with this Section
9(a).  Any and all notices or other communications or deliveries to be provided
by Company hereunder shall be in writing and delivered, by facsimile or email,
or sent by an internationally recognized overnight courier service addressed to
each Holder at the facsimile number, email address or address of Holder
appearing on the books of Company, or if no such facsimile number, email address
or address appears on the books of Company, at the principal place of business
of Holder, as set forth in the Purchase Agreement.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (iii) the second Trading Day following the date of
mailing, if sent by U.S. recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given. If an
email address is provided for a party on the signature pages attached hereto,
notice to such party given by other means hereunder shall also be given by
email, provided, that failure to deliver a duplicate notice by email shall not
constitute a failure to deliver the applicable notice.

 

b)            Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed.  This Debenture is a
direct debt obligation of Company. This Debenture ranks pari passu with all
other Debentures now or hereafter issued under the terms set forth herein.

 

c)            Lost or Mutilated Debenture.  If this Debenture shall be
mutilated, lost, stolen or destroyed, Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof and a lost Debenture
affidavit, reasonably satisfactory to Company.

 

 - 16 - 

 

 

d)            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof. Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
County of New York (the “New York Courts”) unless otherwise specified therein.
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS DEBENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF ANY
PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS
DEBENTURE, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE
REIMBURSED BY THE OTHER PARTY FOR ITS ATTORNEYS FEES AND OTHER COSTS AND
EXPENSES INCURRED IN THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH
ACTION OR PROCEEDING.

 

e)            Waiver.  Any waiver by Company or Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture.  The failure of Company or Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion.  Any waiver by Company or Holder must be in writing.

 

f)         Severability.  If any provision of this Debenture is invalid, illegal
or unenforceable, the balance of this Debenture shall remain in effect, and if
any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.  If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and Company
(to the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

 - 17 - 

 

 

g)          Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

h)          Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.

 

i)         Secured Obligation.  The obligations of Company under this Debenture
are secured by all assets of Company and each Subsidiary (other than the
Petroleum Exploration License) pursuant to the Security Agreement and the
Australian Security Agreement, each dated as of May 27, 2016 among Company, the
relevant Subsidiaries of Company and Agent.

 

j)         Amendments.  This Debenture and each of the other Debentures issued
under the Purchase Agreement may be amended upon the written consent of Company
and the Majority Holders.

 

(Signature Pages Follow)

 

 - 18 - 

 

 

IN WITNESS WHEREOF, Company has caused this Debenture to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  DISCOVERY ENERGY CORP.         By:       Keith D. Spickelmier, Chairman      
 

Facsimile No. for delivery of Notices:

(713) 622-1937

Email address for delivery of Notices:

kspickelmier1@comcast.net

kjm@discoveryenergy.com

 

Signature Page to Senior Secured Convertible Debenture (______________________)

 

 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Senior Secured
Convertible Debenture due May 27, 2021 of Discovery Energy Corp., a Nevada
corporation (the “Company”), into shares of common stock (the “Common Stock”),
of Company according to the conditions hereof, as of the date written below.  If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that the undersigned’s representations and warranties
contained in Section 3.2 of the Purchase Agreement (as defined in the
Debenture), including that the undersigned is either (i) an “accredited
investor” as defined in Rule 501(a) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act as of the giving of this Notice of Conversion, are true and correct as of
the giving of this Notice of Conversion.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Principal Amount of Debenture to be Converted:

 

Accrued and Unpaid Interest on Amount of Debenture to be Converted:

 

Number of shares of Common Stock to be issued:

 

  Signature:       Name:       Address for Delivery of Common Stock
Certificates:

 

Or

 

DWAC Instructions:

 

Broker No:_________________________

Account No:_______________________

 

 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The Senior Secured Convertible Debentures due on May 27, 2021 in the aggregate
principal amount of $______________ issued by Discovery Energy Corp., a Nevada
corporation.  This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.

 

Dated:

 

Date of Conversion

(or for first entry, Original
Issue Date)

Amount of Conversion Aggregate Principal
Amount Remaining
Subsequent to
Conversion
(or original Principal
Amount) Company Attest        

 

 

 



 